Order entered December 2, 2016




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01124-CV

  STEPHEN COURTNEY, M.D. AND PLANO ORTHOPEDICS SPORTS MEDICINE
                 AND SPINE CENTER, P.A., Appellants

                                             V.

        CHRISTEL PENNINGTON, INDIVIDUALLY AND AS AN HEIR AND
      REPRESENTATIVE OF THE ESTATE OF STEVEN PAUL PENNINGTON,
                         DECEASED, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-03386

                                          ORDER
       Before the Court is appellee’s November 30, 2016 unopposed motion for extension of

time to file appellee’s brief. Appellee’s motion is GRANTED. Appellee’s brief shall be filed

by January 12, 2017.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE